Heffernan, J. (concurring).
On January 5, 1940, plaintiff fell in her home and sustained a fracture of the femur and was removed to defendant hospital where she became a paying patient. On the following day her physician reduced the fracture and she was then removed to the surgical ward. During the evening she became irrational, disturbed the other patients and at the direction of her physician was removed to defendant’s solarium. After her removal she was quiet until three-thirty a. m. on January 7,1940. During that period she was observed by nurses. At about three-thirty a. m. a nurse discovered that plaintiff had removed the dressing from the operative wound. She became noisy and the house physician gave her a drug. At about five-thirty a. m. the doctor gave her another sedative. She was under the constant supervision of nurses until about seven-thirty a. m. She was then left alone for a few minutes and during that interval she fell out of bed and received the injuries to recover for which this action is brought.
It is conceded in this case that defendant is a charitable corporation established for the care of sick and indigent persons. The fact that it receives compensation from some of its patients, as in the case of plaintiff, does not affect in any respect its eleemosynary character or liability as a public charity. Defendant undertakes not to heal or attempt to heal through the agency of physicians and nurses but merely to supply them in order that they may minister to the needy on their own responsibility. In this State an exception to the doctrine of respondeat superior has been adhered to consistently. Doctors and nurses, so our courts have held, are not the agents and servants of a charitable corporation, but rather independent contractors for whom the hospital has provided a place to aid the suffering.
It may well be that charitable corporations should not be immune from liability for the torts of their agents. The Court *612of Appeals has taken a long step in that direction in Sheehan v. North Country Community Hospital (273 N. Y. 163). Notwithstanding the court’s pronouncement in that case it is still the law gf this State that & charitable corporation will be held liable for the torts of its mere servants or agents, but not for those whom the court considers to be independent contractors, such as physicians, surgeons, nurses, professors, instructors and the like, if it has exercised reasonable care in their selection and retention. The doctrine of respondeat superior cannot be invoked as to them, because there is no relationship of master and servant upon which to predicate it. To enable such an institution to protect itself behind the shield of immunity it is only necessary to show due care in the selection and retention of those who serve it in the capacities indicated. (Schloendorff v. New York Hospital, 211 N. Y. 125; Matter of Bernstein v. Beth Israel Hospital, 236 N. Y. 268; Phillips v. Buffalo General Hospital, 239 N. Y. 188; Hamburger v. Cornell University, 240 N. Y. 328; Mills v. Society of New York Hospital, 270 N. Y. 594; Steinert v. Brunswick Home, Inc., 259 App. Div. 1018, leave to appeal denied, 284 N. Y. 822; Andrews v. Roosevelt Hospital, 259 App. Div. 733; Daniele v. Missionary Sisters of Sacred Heart, 260 App. Div. 1002.)
It is not without significance that plaintiff’s action is predicated solely on the negligence of defendant’s nurses. There is no contention that defendant was negligent in the Selection of its nurses; in fact, it is not even asserted that defendant’s nurses were incompetent. Negligence in this case, if negligence there be, which is extremely doubtful, is bottomed solely on the negligence of defendant’s nurses. Defendant, on the record before us, is not answerable for the tortious acts of its nurses.
The cases relied on by plaintiff (Volk v. City of New York, 284 N. Y. 279; Dillon v. Rockaway Beach Hospital, 284 N. Y. 176; Sheehan v. North Country Community Hospital, 273 N. Y. 163) have no application here. In the Volk ease it was undisputed that the hospital furnished a drug unfit for use. In the Dillon case the plaintiff was burned by an illuminating lamp, entirely unrelated to treatment, which had been left in his bed by an attendant while plaintiff was in the operating room. In the Sheehan case an ambulance driver was negligent in the operation of an ambulance while removing the plaintiff to her home after she had been discharged from the hospital as a patient.
The judgment appealed from should be affirmed.